Action to recover damages for an alleged fraudulent and deceitful breach of a contract of joint venture. The jury rendered a verdict of $15,000 in favor of plaintiff. The judgment entered on such verdict provides for payment of $993.75 costs, which includes an additional allowance of $750 under section 1513 of the Civil Practice Act. Defendants appeal from the judgment. Judgment reversed on the law and the facts, with costs, and the complaint dismissed, with costs. The proof adduced at the trial establishes that the parties, at the time the acts complained of were performed, were stockholders of a corporation and not joint venturers. (Boag v. Thompson, 208 App. Div. 132; Pearlstein v. Baff, 270 App. Div. 1043, amd. 271 App. Div. 834, and affd. 296 N. Y. 881) Adel, Acting P. J., Wenzel, MacCrate, Schmidt and Beldock, JJ., concur.